This is a suit by plaintiff against the directors, officers, and members of the executive committee of the board of directors of the Mortgage  Securities Company, a Louisiana corporation, to recover the sum of $3,017.50, *Page 109 
with interest at the rate of 5 per cent. per annum from July 31, 1929, until paid, and for all costs of suit.
Plaintiff seeks recovery against the directors of the corporation dealing in securities to recover loss on his part of money deposited for the purchase of bonds by reason of the corporation's insolvency.
An exception of no cause of action filed by defendants was sustained in the court below, and plaintiff has appealed.
Appellant's case is identical with the case of Wirth v. Albert, decided by this court in 174 La. 373, 141 So. 1. He was buying the same security as Wirth bought, and he received the same type of interim certificate. A comparison of the allegations of his petition with the petition in the Wirth Case will show that the cause of action is the same. In the Wirth Case we held that a corporate creditor has no right of action against the corporation's agents for negligence or maladministration of corporate affairs, but that corporate officers guilty of misfeasance or nonfeasance are responsible only to the corporation itself.
Judgment affirmed.